Action on the case to recover damages for personal injuries caused by the alleged negligence of the defendant. Plea, the general issue. Verdict for plaintiff for $510. Defendant moved for a new trial. The rescript says: "A careful examination of the record discloses sufficient evidence, if believed by the jury, to warrant their finding upon the question of liability, but upon the assessment of damages they are clearly excessive. While the verdict is not large, in itself, it is, nevertheless, double the amount wa,rranted by the testimony, and upon this feature of the case the defendant is as much entitled to a judicial judgment as the plaintiff is upon the question of liability. It is the opinion of the court that so much of the verdict as in excess of $300 should be remitted.”Motion sustained, unless within thirty *559days from the date of the certification of this decision, the plaintiff file a remittitur of all of the verdict in excess of three hundred dollars.